978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ellis Richard DOUGLAS, Jr., Plaintiff-Appellant,v.Howard N. LYLES, Warden, Defendant-Appellee.
No. 92-6679.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  October 19, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-91-3064)
Ellis Richard Douglas, Jr., Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Diane Elizabeth Keller, Assistant Attorney General, Baltimore, Maryland, for Appellee.
D.Md.
Dismissed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ellis Richard Douglas, Jr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Douglas v. Lyles, No. CA-91-3064 (D. Md. June 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We grant Douglas' motion to amend his informal brief.  However, a review of the supplemental materials does not change the result in this case.  We deny Douglas' Motion for Appointment of Counsel